468 F.2d 920
Louis HOLLOWAY, Petitioner-Appellant,v.STATE OF MISSISSIPPI, Respondent-Appellee.
No. 72-2562 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1972.Rehearing and Rehearing En Banc Denied Dec. 11, 1972.

David M. Lipman, Oxford, Miss., Johnnie E. Walls, Jr., Greenwood, Miss., for petitioner-appellant.
A. F. Summer, Atty. Gen., John M. Kinard, Timmie Hancock, Asst. Attys. Gen., Jackson, Miss., for respondent-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The district court did not err in holding (1) that the arrest in question was supported by the requisite probable cause, and (2) that appellant's conviction was not tainted by constitutionally impermissible identification procedures.


2
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966